Title: Abigail Adams to Mary Smith Cranch, 24 April 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      Grosvenor Square London April 24 1786
     
     Captain Cushing is arrived. Mr Adams this day received Some letters by the post, and Nabby got one from her Aunt shaw and an other from her Brother. This was a little mortifying I own, not that others were happy, but that I was dissapointed, but I do not give over, some passenger has them I Say or else the vessel saild, and has left my Letters behind. Why I am Sure my Sister Cranch has written to me if nobody else has, she has never faild me yet; so I comfort myself that they will be here in a day or two, but not soon enough I fear to replie to them by mr Jenks who leaves London tomorrow. He is hurried away by the sudden elopement of several american Merchants as they call’d themselves, some call them Swindlers. They are persons unknown to me, of whom I never heard till there failure. The odium brought upon the American Character by such conduct cannot be defended. It is really painfull living in this Country at this time, because there is but too much foundation for many of their reproaches against our Country. There does not appear any symptom of a political change in the sentiments of this people, or their Rulers, they say Congress has no power and that the States can not unite. They depend upon our continuing their dupes, and we appear I think quite enough disposed to be so.
     I have written to you by way of New York, by mrs Hay and by captain Cushing and Lyde, all of which I hope will go safe and the little articles I sent you and my other Friends. I wish I could communicate to you and Mrs Shaw a little of that which Shylock was so determined to take from poor Bassiano Antonio; you should have it too from next my Heart, and having bestowed some pounds I should move nimbler and feel lighter. Tis true I enjoy good Health, but am larger than both my sisters compounded. Mr Adams too keeps pace with me, and if one Horse had to carry us, I should pitty the poor Beast, but your Neice is moulded into a shape as Slender as a Grey hound, and is not be sure more than half as large as she was when she first left America. The Spring is advancing and I begin to walk so that I hope excercise will be of service to me. I wish I could transport my dear cousins in a Baloon. Betsy should go to Stow with me and to Hagly and the Leasows, which I hope to see in the course of the summer, and Lucy should go to Devonshire with me. I may feel lonely, tho in this great city; should col S. insist upon being married this Summer, and go to Housekeeping as he talks, but I advise him not to be hasty. They will find marriage very chargeable. I should not feel anxious for them in America with half his sallery, but it will require Economy here to live upon it. The servants that one is obliged to keep in Europe who live in publick Characters, are the greatest moths one can conceive of, and in spight of all your caution will run you in debt.
     I want to hear how you all do, and what you are about. You would Smile if you was to See me questioning the Captains of vessels who come from America and particularly those who come from Boston. They are generally very intelligent Men. I learn how the bridge goes on, what new houses are building, what the trade is to this place, and that, how the Trees flourish in the common, and whether you are growing more frugal or more Luxurious. I make it a rule when a vessel arrives from Boston to send a card to the Captain to come and dine with us, whether I know him or not. Some who are not acquainted feel a diffidence at comeing without an introduction or an invitation. Captain Young dined with us yesterday. Tis a feast to me when I can set them talking about the Country, and learn as I frequently do, pleasing things with respect to its husbandry and fishery; its trade is at present in a cloud, but I hope it will be dispelld in time to their advantage. When a people once become Luxurious nothing but dire necessity will ever bring them to their senses. I do not believe that ever any people made a greater Show, with less capitals than my dear mistaken countrymen have done. I thought them rich, I thought it was all their own, but how many now, not only upon your side the Water, but upon this, are eating the Bread of Sorrow, or what is worse, having none to eat, of any kind. Not a House here which has been connected with the American trade, but what are in the utmost distress. Our Countrymen owe Millions here. Can you believe it? Alass it is a miserable truth, and much of this debt has been contracted for mere gew-Gaws and triffels. I am sometimes apt to think that the more strictly this Country addheres to her present system, the better it will prove for ours in the end. You will easily discern that I cannot copy so excuse all inaccurices, and do not read any part of my letter to any one who may feel pained by the observations. Love to all friends from your ever affectionate
     
      AA
     
     